Citation Nr: 1204768	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  04-30 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from May 1981 to February 1989. 

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana, that in relevant part, denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  

In April 2005, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In an October 2005 decision, the Board, in relevant part, also denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  The Veteran appealed the October 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2007, the Court vacated the Board's October 2005 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (Joint Motion).  In July 2009, the Board remanded the issue for further development.  In March 2011, the Board determined that the requested development had not been accomplished and again remanded the claim.  It has now returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has not kept VA apprised of his current address and both the RO and the AMC have made numerous and extensive efforts to ascertain his location from alternative sources, including referencing CAPRI and finding that the Veteran had sought care at a VA facility in the state of Florida, and a telephone call to his mother who stated that "the last time she knew her son was in the Phillipines (sic)."(See March 2011 Report of Contact).  However, the Veteran is clearly in receipt of VA compensation, which requires automated payment to a bank account.  VA regulations require all avenues be utilized when trying to locate a veteran, including contacting the financial institution that is handling VA compensation payments.  See generally, M21-1MR.  This has not been accomplished and there is no indication in the claims file that the Veteran's payments have been discontinued due to his seeming disappearance.  

Moreover, the Board's July 2009 remand only requested that the Veteran's file be forwarded to a VA clinician for an opinion regarding the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The Board did NOT request that the Veteran be scheduled for a VA examination.  Nevertheless, after both prior remands, the AMC has scheduled the Veteran for an examination and he failed to report to such examination presumably because he had not gotten notice that such examinations had been scheduled for him.  

The Veteran has failed to report for numerous VA examinations in the course of his appeal, which has been ongoing for more than eight years now.  Documents mailed to various Indiana addresses as well as to an address in Florida have been returned as undeliverable and there has been no forwarding address.  There is no indication in the file that the Veteran has had contact with the RO, the AMC or the Board in at least three years.  His former attorney withdrew her representation of the Veteran because he failed to maintain contact with her office.  Nevertheless, as detailed above (as well as in the March 2011 remand), the Board's remand directive for this aspect of his appeal did not request that the Veteran be scheduled for an examination.  In other words, the development requested by the Board does not require cooperation on the part of the Veteran - and hence, 38 C.F.R. § 3.158(a) and/or (b) (which pertains to the abandonment of claims) may not be invoked against him in a subsequent denial of benefits.  In order to invoke 38 C.F.R. § 3.158(c), it must be shown that the Veteran's VA compensation payments have been discontinued because his whereabouts are unknown.  As noted above, this has not been currently demonstrated. 
As such, in order to find substantial compliance with the Board's July 2009 remand directive, the Veteran's file must be sent to a VA clinician for the requested opinion or it must be established that the Veteran's VA compensation benefits have been discontinued due to his disappearance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Exhaust all avenues outlined in M21-1MR to locate a current address for the Veteran.  In particular, ascertain whether the Veteran continues to receive his VA compensation benefits and follow-up with his financial institution as required by VA regulations.  If his compensation benefits have been discontinued due to his disappearance, clearly note that in the record.  All efforts made should be detailed in the claims file.  

2.  Unless it is determined that the Veteran's VA compensation benefits have been discontinued due to his disappearance, forward the Veteran's claims file to an appropriate VA physician for review.  (An examination need not be scheduled).  The physician should be affiliated with an Indiana VAMC, unless the AMC has specific documentation/evidence that the Veteran lives in another jurisdiction.  The clinician is requested to provide an opinion, based on a review of the record as to the impact of the Veteran's service-connected disabilities (residuals of left femur fracture with hip and knee involvement, posttraumatic stress disorder (PTSD), and tinnitus), alone on the Veteran's ability to secure or follow a substantially gainful occupation.  The clinician should give consideration to the Veteran's level of education, training, and previous work experience, but should not consider his age or the impairment caused by nonservice-connected disabilities. All opinions provided should be supported by a thorough rationale consistent with the evidence of record.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  (The Board is aware that the most recent clinical evidence of record is from 2007; however, the clinician should still provide an opinion as to the Veteran's ability to secure substantially gainful occupation based on the evidence of record.)  

3.  Following completion of the above requested action, readjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

